DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20, 30, 32, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the firearm malfunction not being correctable by the operator without the use of tools or disassembly of the firearm, does not reasonably provide enablement for the firearm malfunction not being correctable by the operator with the use of tools or disassembly of the firearm. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The claim language requires that the firearm malfunction is not correctable by the operator in any way, whatsoever, and thus extends to all possible corrections, known and unknown, that an operator can employ to clear a firearm malfunction. The examiner asserts that the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims, since any malfunction can be corrected by an operator given the tools, replacement parts, and/or expertise required to correct the malfunction.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 25, 26, 30, 32, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20, 30, and 32 each recite the limitation "the operator" in lines 2, 2, and 11, respectively. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner will consider said limitation as reading “an operator.” Correction and/or clarification are required.
In reference to claim 25, the term “standard style” renders the claim indefinite, since it is unclear what cartridges are covered/preclude by said term. It is suggested that Applicant either omit said term or replace said term with “live.” For purposes of examination, the examiner will consider the claim as requiring a live cartridge including one or more projectiles. Correction and/or clarification are required.
In reference to claim 26, the term “style” renders the claim indefinite, since it is unclear what cartridges are covered/preclude by the limitation reading “training style.” It is suggested that Applicant omit the term “style” from the claim. For purposes of examination, the examiner will consider the claim as requiring a training cartridge or a blank cartridge. Correction and/or clarification are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-19, 21-25, 27-29, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosebush (3059367).
In reference to claim 16, Rosebush discloses a firearm cartridge chamber for supporting a cartridge, comprising: a relief feature incorporated into said cartridge chamber that forms a cavity devoid of structural support between said chamber and said cartridge (figures 1-3: chamber 9, relief feature 13, and cartridge 11 or 12).
In reference to claim 17, Rosebush discloses the claimed invention (figures 1 and 4; paragraph bridging columns 2 and 3).
In reference to claim 18, Rosebush discloses the claimed invention, since the cartridge case deforms (paragraph bridging columns 2 and 3).
In reference to claim 19, Rosebush discloses the claimed invention (column 3, lines 28-39, clearly discloses the claimed invention, since Rosebush discloses that the size and shape of the groove 13 can be made such that a fired case will not eject, thus preventing continued operation of the firearm; Rosebush conducted tests that proved such—the disclosure of an undesirable embodiment, e.g., one used for testing, still constitutes prior art).
In reference to claim 21, Rosebush discloses the claimed invention (figures 1-3, circumferential groove 13).
In reference to claim 22, Rosebush discloses the claimed invention, as set forth above in the references to claims 1 and 19 (also see column 2, lines 55-67, which discloses a second cartridge type, wherein the cavity 13 permits continued operation of the firearm when said second cartridge type is fired).
In reference to claims 23 and 24, Rosebush discloses the claimed invention (column 1, lines 66-69, a .22 caliber long rifle cartridge is of a higher pressure than a .22 caliber short cartridge; column 2, lines 50-54).
In reference to claim 25, Rosebush discloses the claimed invention, as set forth above in the reference to claims 23 and 24.
In reference to claims 27 and 28, Rosebush discloses the claimed invention, as set forth above in the references to claims 17 and 18.
In reference to claim 29, Rosebush discloses the claimed invention, as set forth above in the reference to claim 19.
In reference to claim 31, Rosebush discloses the claimed invention, as set forth above in the reference to claim 21.

Claims 16-19, 21-29, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dionne et al. (CA 2189904 A1; “Dionne”).
In reference to claim 16, Dionne discloses a firearm cartridge chamber for supporting a cartridge, comprising: a relief feature incorporated into said cartridge chamber that forms a cavity devoid of structural support between said chamber and said cartridge (figure 4, chamber 3, relief feature 11a; figure 5b, cartridge 10).
In reference to claim 17, Dionne discloses the claimed invention, since a person of ordinary skill in the art would at once envisage that the cartridge case plastically deforms into said cavity, prior to rupturing, when said cartridge is fired by said firearm (figure 5b and page 8, last paragraph; page 7, lines 10-20, a person of ordinary skill in the art would at once envisage that the cartridge casing 10 of a live round of ammunition is made of a material that will plastically deform prior to rupture, e.g., brass or steel).
In reference to claim 18, Dionne discloses the claimed invention, as set forth above in the reference to claim 17 (the cartridge case deforms prior to bursting).
In reference to claim 19, Dionne discloses the claimed invention (page, lines 1-10).
In reference to claim 21, Dionne discloses the claimed invention (figure 4, hole 11a).
In reference to claim 22, Dionne discloses the claimed invention, as set forth above in the references to claims 1 and 19 (a live round will burst, resulting in a malfunction, per page 8, lines 1-10, wherein the malfunction would prevent continued operation of the firearm until said malfunction is manually cleared; page 1, lines 3-7 and page 5, lines 20-22, indicate that the cavity permits continued operation of the firearm when blanks or low-energy ammunition is fired).
In reference to claims 23 and 24, Dionne discloses the claimed invention, as set forth above, in the reference to claim 22.
In reference to claims 25 and 26, Dionne discloses the claimed invention, as set forth above, in the reference to claim 22.
In reference to claims 27-29 and 31, Dionne discloses the claimed invention, as set forth above in the references to claims 17-19 and 21, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Abramson (2925014), Seitz (3837108), Baehr (4969283), Frantzius (2880543), Johnson (1028358), Burton (1028430), Romburg (1864374), Gee (2005/0188830), Speichinger (2022/00994400), Scanlon (3609904), Agnelli (FR 478525 A), Politzer (DE 2606016 A1), Hubner (DE 202008009989 U1), and Staudt (WO 2016/125129 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641